Barnard, J.
— The plaintiff was not justified in entering her mother’s house by unlocking the door without her mother’s permission to make the service in question. As against the service of civil process, the law throws around the defendant the safeguard of protection to herself and her family. I cannot accept the plaintiff’s statement that she carried the key to defendant’s house by her permission. There had been long subsisting bitter and protracted litigation between the parties. If the plaintiff did once have the key by defendant’s consent the plaintiff well knew that the right to use it had been withdrawn by the changed relations of the parties, if not by actual words. This service must be set aside, with costs (1 Howard Pr. Rpts., 199; id., 253).